Citation Nr: 0429199	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-07 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
November 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision.  The veteran filed a notice 
of disagreement in January 2003, the RO issued a statement of 
the case in February 2003, and the veteran perfected his 
appeal in March 2003.  

The claims concerning service connection for bilateral 
tinnitus and hearing loss of the right ear are discussed in 
the decision below.  The claim for service connection for 
hearing loss of the left ear is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  No complaints or diagnoses of tinnitus or hearing loss of 
the right ear are noted in the veteran's service medical 
records. 

2.  No health care professional has opined that any current 
tinnitus or hearing loss of the right ear was first 
manifested in service or to a compensable degree within one 
year of the veteran's discharge.  


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004). 

2.  Service connection for hearing loss of the right ear is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to assist and notify

The veteran has not raised an issue as to the provision of a 
form or instructions for applying for benefits, and there is 
no such issue in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in April 2002, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claims.  Thereafter, 
by a June 2002 rating decision, the RO made a determination 
on the veteran's claims.  During the course of this appeal, 
the veteran was also sent a statement of the case (in 
February 2003).  All these documents - collectively - listed 
the evidence considered, the legal criteria for determining 
whether the veteran's claims could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claims.  

During the course of this appeal, the RO has obtained and 
reviewed service medical records, VA medical records, and 
written statements from the veteran.  VA has fulfilled its 
duty to seeking relevant records.  38 U.S.C.A. § 5103A(b) and 
(c); 38 C.F.R. § 3.159(c)(1-3), (d).  The veteran underwent a 
VA audio evaluation in January 2003.  The report of this 
evaluation has been obtained and reviewed by the Board.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

On his February 2003 Form 9, the veteran asked for a Travel 
Board hearing.  This was scheduled to take place in November 
2003, but he failed to appear.

The applicable duty to notify and assist requirements have 
been substantially met by VA, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case, or to otherwise 
conduct any other development.  

II.  Claims for service connection

As detailed in a June 2002 letter, the veteran essentially 
claims that he has tinnitus and hearing loss of the right ear 
resulting from exposure to noise from ambulance sirens, 
helicopter engines, and sonic booms from jets while working 
as a medical technician during active duty.  His DD Form 214 
indicates that he had active duty in the Air Force from 
October 1974 to November 1983, and that his primary specialty 
was "Medical Services Specialist."   

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The veteran's service medical records reflect, in pertinent 
part, that he denied having any history of ear trouble or 
loss of hearing in conjunction with a May 1974 entrance 
examination.  The examination itself revealed normal ears and 
pure tone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
--
5
LEFT
15
0
5
--
10

The veteran did not seek treatment for or complain of any 
hearing loss of the right ear or tinnitus during his period 
of active duty.  At an August 1981 periodic examination, his 
ears were essentially normal (although the inexplicable 
abbreviation "VNB" was noted concerning his ear drums).  In 
any case, an audiogram revealed pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
10
10
20
20

The veteran's service medical records folder does not include 
any separation examination report, and the veteran has not 
indicated that there are any outstanding records.

In his June 2002 letter, the veteran stated that during his 
August 1981 examination, the examiner had informed him that 
his hearing was bad and that he needed a waiver for his next 
remote duty assignment.  He also asserted that during (and 
after) active duty, he was informally treated (i.e., without 
documentation) in emergency rooms for numerous ear 
infections.  

VA records reflect that the veteran was treated in an 
outpatient setting in November 2002 for ringing in both ears.  
Examination revealed dull tympanic membranes bilaterally, and 
he was assessed as having bilateral tinnitus.

The veteran underwent a VA hearing evaluation in January 
2003.  He chiefly complained of difficulty understanding his 
daughters in the presence of background noise and group 
conversations, as well as moderate but constant bilateral 
tinnitus.  He reported the onset of his hearing loss in 1982 
and attributed it to military noise exposure without the use 
of hearing protection.  Examination of the right ear revealed 
a clear ear canal and visualized tympanic membrane.  Pure 
tone audiometry indicated that hearing was within normal 
limits.  Word recognition was good (92 percent) at 70 
decibels.  Tympanometry was consistent with normal middle ear 
function.  Ipsilateral and contralateral acoustic reflexes 
were present.  The impression was that right ear hearing was 
within normal limits, and the veteran was not diagnosed as 
having any tinnitus.

Although he contends that he currently has tinnitus and 
hearing loss of the right ear as a result of exposure to 
noise during active duty, as a layman, the veteran has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the objective medical record simply does 
not support a conclusion that either condition is connected 
to his period of active duty.  Service medical records do not 
reflect any complaints of tinnitus nor any objective evidence 
of hearing loss in the right ear.  The first diagnosis of 
tinnitus was not made until November 2002, nearly 20 years 
after the veteran's discharge from active duty.  No health 
care professional has related the veteran's tinnitus or any 
hearing loss of the right ear (to the extent he has any) to 
service. In summary, the weight of the credible evidence 
demonstrates that any current tinnitus and hearing loss of 
the right ear began years after the veteran's active duty and 
were not caused by any incident of service.  

As the preponderance of the evidence is against the claims 
for service connection for tinnitus and hearing loss of the 
right ear, the benefit-of-the-doubt rule does not apply, and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hearing loss of the 
right ear is denied.

REMAND

As detailed in the decision above, audiology tests conducted 
in May 1974 and August 1981 suggest some deterioration in 
left ear hearing acuity (particularly at 1000, 2000, and 4000 
Hz).  Additionally, the January 2003 VA hearing evaluation 
reflected mild flat sensorineural hearing loss (although the 
details of the audiogram were not included in this report).  
A new examination is necessary to confirm whether the veteran 
indeed has a left ear hearing loss disability for VA purposes 
(per 38 C.F.R. § 3.385) and if so, whether this disability is 
connected to his period of active duty.  

Accordingly, the Board remands this issue for the following:

1.  Schedule the veteran for a VA ear 
examination, to include audiological 
testing.  After the audiological testing 
is conducted, the ear examiner should 
review the veteran's medical records 
(including those from his period of 
active duty) for any history of noise 
exposure or significant acoustic trauma, 
and answer the following questions:

a.  Does the veteran currently have 
hearing loss of the left ear?

b.  If so, is it is at least as 
likely as not (i.e., probability of 
at least 50 percent) that the left 
ear hearing loss is related to any 
noise exposure during active duty, 
or was manifested to a compensable 
degree within one year of the 
veteran's discharge, or otherwise 
had its onset in service?  

2.  Upon receipt, review the audiological 
testing and ear examination reports to 
ensure their adequacy for rating 
purposes.  If either report is inadequate 
for any reason, seek appropriate 
correction and/or more information.  

3.  Thereafter, re-adjudicate the claim 
for service connection for hearing loss 
of the left ear.  If the claim remains 
denied, provide the veteran and any 
representative with a supplemental 
statement of the case which discusses all 
relevant actions taken, references all 
pertinent legal authority, and summarizes 
the evidence received since the issuance 
of the statement of the case in February 
2003.  Allow the appropriate period for 
response.  

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see 
also M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



